Citation Nr: 1125219	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  07-39 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an increased rating for low back strain with degenerative joint disease and herniated nucleus pulposus and left sacral radiculopathy greater than 10 percent prior to July 11, 2008.

2. Entitlement to an increased rating for low back strain with degenerative joint disease and herniated nucleus pulposus and left sacral radiculopathy greater than 20 percent beginning July 11, 2008.

3. Entitlement to a separate and compensable rating for paresthesia and radiculitis, neurological abnormalities associated with the service connected degenerative joint disease and herniated nucleus pulposus and left sacral radiculopathy.  

4. Entitlement to an increased rating for left ankle Achilles tendonitis with subtalar degenerative joint disease, greater than 10 percent prior to July 11, 2008. 

5. Entitlement to an increased rating for left ankle Achilles tendonitis with subtalar degenerative joint disease, greater than 20 percent beginning July 11, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active duty from November 1975 to November 1978. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2006 rating decision from the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California which granted an increased rating of 10 percent for low back strain with degenerative joint disease and herniated nucleus pulposus and left sacral radiculopathy and continued the rating for left ankle Achilles tendonitis with subtalar degenerative joint disease at 10 percent.  

During the pendency of the appeal an August 2009 rating decision was issued by the RO in Seattle, Washington which increased the rating for low back strain with degenerative joint disease and herniated nucleus pulposus and left sacral radiculopathy to 20 percent and increased the rating for left ankle Achilles tendonitis with subtalar degenerative joint disease to 20 percent, both effective July 11, 2008. 

As the increased ratings do not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the issues remain pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the issue of employability has not been raised by the record.  The Veteran reported that he is has to take breaks to ease his back when driving a truck for long periods of time but that he has not had to miss work due to his low back disability or left ankle disability.  As such, the issue of unemployability has not been raised and consideration of TDIU is not warranted. 


FINDINGS OF FACT

1. Prior to July 11, 2008 the preponderance of the evidence shows the Veteran's degenerative joint disease and herniated nucleus pulposus and left sacral radiculopathy was manifested by forward flexion of 80 degrees and extension of 15 degrees with no muscle spasm, guarding or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour.  

2. Beginning July 11, 2008 the preponderance of the evidence shows the Veteran's degenerative joint disease and herniated nucleus pulposus and left sacral radiculopathy was manifested by forward flexion to 60 degrees and extension to 10 degrees with no ankylosis of the thoracolumbar spine.  
 
3. The Veteran has paresthesia and radiculitis; neurological abnormalities associated with his degenerative joint disease and herniated nucleus pulposus and left sacral radiculopathy.  

4. Prior to July 11, 2008 the preponderance of the evidence shows the Veteran's left ankle Achilles tendonitis with subtalar degenerative joint disease was manifested by moderate limitation of motion. 

5. Beginning July 11, 2008 the preponderance of the evidence shows the Veteran's left ankle Achilles tendonitis with subtalar degenerative joint disease was manifested by marked limitation with no ankylosis.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a rating in excess of 10 percent prior to July 11, 2008 for low back strain with degenerative joint disease and herniated nucleus pulposus and left sacral radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (in effect since September 26, 2003).

2. The criteria for the assignment of a rating in excess of 20 percent beginning July 11, 2008 for low back strain with degenerative joint disease and herniated nucleus pulposus and left sacral radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (in effect since September 26, 2003).

3. The criteria for a separate and compensable rating for paresthesia and radiculitis, neurological abnormalities associated with the service connected degenerative joint disease of the lumbar spine, have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.124(a), Diagnostic Code 8520 (2010).

4. The criteria for the assignment of a rating in excess of 10 percent prior to July 11, 2008 for left ankle Achilles tendonitis with subtalar degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2010).

5. The criteria for the assignment of a rating in excess of 20 percent beginning July 11, 2008 for left ankle Achilles tendonitis with subtalar degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

A July 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and private treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were conduction in July 2006 and July 2008; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The July 2006 and July 2008 VA examinations addressed the issues of increased ratings for low back strain with degenerative joint disease and herniated nucleus pulposus and left sacral radiculopathy and left ankle Achilles tendonitis with subtalar degenerative joint disease and provided findings to permit application of the rating criteria.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Increased Ratings

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  



Low back disability  

The Veteran seeks an increased rating for his service-connected low back strain with degenerative joint disease and herniated nucleus pulposus and left sacral radiculopathy, which was assigned a 10 percent rating prior to July 11, 2008 and a 20 percent rating beginning July 11, 2008. 

At a June 2005 neurological consultation with Dr. R.L. for lower back pain the Veteran reported pain in the buttock, posterior thigh, knee and posterior leg.  Dr. R.L noted paresthesia to be present in posterior cutaneous nerve of the thigh with weakness in the entire left lower extremity diffusely but no sensory loss.  Dr. R.L diagnosed the Veteran with radiculitis.  

At a July 2006 examination the Veteran reported intermittent low back pain with two flare-ups per year that force him to bedrest for one to two weeks.  He rated his pain as a four to five out of 10.  The Veteran also reported pain in his lower back radiating down his left leg which occurs twice a year, lasting for three to four days and occurs during flare ups.  Upon physical examination the Veteran had to use his arms to push out of the chair but did not demonstrate much discomfort when changing positions.  He walked without a limp and without use of a cane or other device.  Spinal contour was normal with no palpable spasm.  Lumbar flexion was 80 degrees, extension 15 degrees, with lateral flexion 25 degrees, and bilateral rotation 25 degrees.

In an August 2007 treatment note from Dr. M the Veteran reported off and on dull lower back pain which occasionally radiates down his left leg.  The pain is sometimes debilitating and requires the Veteran to be down for several days.  Upon examination the Veteran had unremarkable positions change and his sensory examination was intact.  Babinski and clonus were negative.  Toe and heel walk were within normal limits.  Lasegue and fabere tests were negative.  Dr. M reported that a January 2007 MRI showed degenerative disc disease and disc desiccation at L4-5 and L5-S1 with no evidence of antero- or retrolisthesis.  A review of the x-rays of the lumbar spine with flexion-extension views showed no evidence of translation of antero- or retrolisthesis.  No measurements or comments on limitation of motion were provided. 

At a July 2008 examination the Veteran reported constant low back pain and stiffness which requires the use of a Lidoderm patch in order to stay functional and keep working.  He also reported intermittent radiation of pain into his left lower extremity involving the outside of the leg and distally to the ankle.  The Veteran was noted to have a chronic limp but more because of the ankle pain than back pain.  He has a back brace which he uses for driving at work and uses a cane intermittently.  The Veteran reported episodes of flaring pain causing him to be laid up for one to two weeks twice a year.  Upon examination the Veteran moved stiffly in getting up from a chair and moving off and on the examination table.  No scoliosis was detected.  Tenderness to palpation from L2-L5 in the midline was noted and there were very marked bilateral paraspinal muscle spasms.  Lumbar flexion was 60 degrees, extension to 10 degrees which was painful, left and right lateral bending of 20 degrees, right rotation of 40 degrees and left rotation of 30 degrees.  With repetitive testing lumbar flexion was 60 degrees after the first repetition and 40 degrees after ten repetitions.  The examiner estimated there to be an additional 20 degrees flexion functional impairment of the lumbosacral spine due to pain and limited endurance after repetitive use. 

Private treatment records demonstrate a history of lower back pain with muscle spasms.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Disabilities of the spine, such as degenerative joint disease of the lumbar spine (Diagnostic Code 5242), are to be rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, as it applies to the lumbar spine, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, if there is vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

The manifestations necessary to meet the criteria for the assignment of a rating greater than 10 percent prior to July 11, 2008 are not present.  The medical evidence does not show forward flexion of the thoracolumbar spine less than 60 degrees; range of motion of the thoracolumbar spine less than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or ankylosis of the entire thoracolumbar spine.

The manifestations necessary to meet the criteria for the assignment of a rating greater than 20 percent beginning July 11, 2008 are not present.  The medical evidence does not show forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, ankylosis of the entire thoracolumbar spine.  Even with consideration of functional impairment of the spine after repetitive use, flexion was limited to 40 degrees at the most. 

Intervertebral disc syndrome (Diagnostic Code 5243) may be rated under the General Rating Formula above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever provides for the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  A 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

As there is no evidence of any incapacitating episodes requiring bedrest prescribed by a physician, a higher evaluation under Diagnostic Code 5243 is not warranted.  

Note 1 under The General Rating Formula provides for separate evaluations for any associated objective neurologic abnormalities.  38 C.F.R. § 4.71a

The Veteran's service connected disability includes "left sacral radiculopathy" however a separate and compensable rating for the radiculopathy has not been assigned.  The Veteran has repeatedly reported pain in his left lower extremity and a private neurologist found paresthesia to be present in the posterior cutaneous nerve of the thigh and diagnosed radiculitis.  As such, a separate and compensable rating for paresthesia and radiculitis, neurological abnormalities associated with low back strain with degenerative joint disease and herniated nucleus pulposus and left sacral radiculopathy is warranted. 

Left ankle disability  

The Veteran's left ankle disability is currently rated as 10 percent prior to July 11, 2008 and 20 percent beginning July 11, 2008 under Diagnostic Code 5024 for tenosynovitis.  Diagnostic Code 5024 is rated based on limitation of motion of the affected part, the left ankle in this case, which is evaluated under Diagnostic Code 5271.  Diagnostic Code 5271 provides for a 10 percent evaluation for moderate limitation of motion of the ankle and a 20 percent evaluation for marked limitation of motion of the ankle. 

At a July 2006 examination the Veteran reported flare ups twice a week unrelated to activity which are worse at night.  Upon examination the left heel and Achilles insertion were non-tender to palpation.  There was no warmth, swelling or erythema.  The left ankle dorsiflexed to 20 degrees, solar flexes 40 degrees, with normal inversion/eversion and no ligamentous instability.  There was no difficulty with repetitive motions.  The examiner diagnosed chronic left ankle Achilles tendinitis. 

A March 2007 MRI noted tibiotalar small joint effusion in the left foot.  A May 2007 MRI of the left foot found subchondral sporadic change with narrowing of the middle subtalar joint. 

At a July 2008 examination the Veteran reported persistent left ankle pain and an associated chronic limp.  He also reported using a cane intermittently depending on the severity of his back and ankle pain.  The Veteran also wears a circular elasticized ankle support at all times to relieve the pain.  He limps due to his ankle pain.  The ankle pain is chronic and not associated with any locking or collapsing of the left ankle joint.  Upon examination the Veteran's gait is reciprocal but unbalanced with a definite limping on the left leg.  There was marked tenderness to palpation over the medial talonavicular joint, mild tenderness at the Achilles calcaneal insertion, and 10 degrees Achilles valgus on weightbearing.  Dorsiflexion was 20 degrees, and plantar flexion was 45 degrees.  After repetitive testing left ankle plantar flexion was limited to 10 degrees due to pain after use. 

Normal ankle dorsiflexion is 0 to 20 degrees, and normal ankle plantar flexion is 0 to 40 degrees. 

Private treatment notes demonstrate complaints of left ankle pain.

As there is only moderate limitation of motion of the ankle prior to July 11, 2008 a rating greater than 10 percent under Diagnostic Code 5271 is not warranted. 

As of July 11, 2008 the highest rating, 20 percent, under Diagnostic Code 5271 has been assigned for marked limitation of motion of the ankle.  

A higher rating under Diagnostic Codes 5270 or 5272 is not applicable as the record does not demonstrate, nor does the Veteran allege, ankylosis of the ankle. 

Application of a higher disability evaluation based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered and applied to the ratings assigned for both the low back and left ankle.  See DeLuca v. Brown, 8 Vet.  App. 202 (1995).  

Staged ratings other than the ones already assigned are not warranted. 

The Veteran is competent to report his symptomatology.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the rating evaluation of low back strain with degenerative joint disease and herniated nucleus pulposus and left sacral radiculopathy and left ankle Achilles tendonitis with subtalar degenerative joint disease, and his views are of no probative value.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the detailed opinions provided by the medical professionals who performed detailed examinations.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Extraschedular 

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service.  An extra-schedular evaluation is warranted where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic criteria adequately address the severity and symptomatology of the Veteran's disabilities.  Moreover, higher schedular evaluations are available upon a showing of additional symptomatology.  The Veteran has not required hospitalization due to his service-connected disabilities, and marked interference with employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.




ORDER

An increased rating for low back strain with degenerative joint disease and herniated nucleus pulposus and left sacral radiculopathy greater than 10 percent prior to July 11, 2008 is denied.

An increased rating for low back strain with degenerative joint disease and herniated nucleus pulposus and left sacral radiculopathy greater than 20 percent beginning July 11, 2008 is denied.

A separate and compensable rating for paresthesia and radiculitis, neurological abnormalities associated with the service connected degenerative joint disease and herniated nucleus pulposus and left sacral radiculopathy is granted.  

An increased rating for left ankle Achilles tendonitis with subtalar degenerative joint disease, greater than 10 percent prior to July 11, 2008 is denied.

An increased rating for left ankle Achilles tendonitis with subtalar degenerative joint disease, greater than 20 percent beginning July 11, 2008 is denied.




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


